Case 3-19-12024-cjf       Doc 10      Filed 06/20/19 Entered 06/20/19 08:28:07                   Desc Main
                                      Document     Page 1 of 7

                            UNITED STÂTES B,A.NKRUPTCY COURT
                      ìøESTERN DTSTRTCT OF \TTSCONSTN (r\{ADTSON)


In Re:   Tiana Jean Col-e aka Darden, Debtor
                                                                    Case No        3-L9-L2O24-c)f
                                                                    ChapÈer          1



             NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY
                            AND ABANDONMENT


       Nationstat Mortgage LLC d/b/a Mr. Cooper has filed papers with the court to obtain relief
fiom the automatic stay and abandonment.

       Your rishts mav be affected. You should read these DaDers carefullv and discuss
them with yout attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you mây wish to consult one.)

         If you do not want the court to gtant
                                            the requested relief, or if you want the court to consider
your views on the motion, then on or before July 5, 2019, you or your attorney must:

                fFile with the court a written request for hearing {or, f the courî requires a
                wriffen rerpznse, an answer, explaining yout position) at:

                                         United States Bankruptcy Court
                                         rWestetn Disttict of \X/isconsin
                                          120   N. Henry St., Room 340
                                          Madison, ìøI 53703

                If you mail youttequest to the court for filing, you must mail it eatþ
                enough so the court will teceive it on or before the date stated above.

                You must also mail â copy to:

                                         B,\SS & MOGLOTTSKY, S.C
                                         501 West Northshore Drive, Suite 300
                                         Milwaukee WI 53217
                                         ,{.ttention: Penny G. Gentges
Case 3-19-12024-cjf    Doc 10    Filed 06/20/19 Entered 06/20/19 08:28:07         Desc Main
                                 Document     Page 2 of 7


       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an otdet gtanting that telief.



Date:June 20,2079            Sþature:

                                    Name:         Penny G. Gentges
                                    ,A.ddress:    BASS & MOGLOì7SKY, S.C.
                                                  501 !7est Northshore Drive
                                                  Suite 300
                                                  Milwaukee, WI   53217




FDCPANOTICE: Bass & Moglowsþ, S.C. is alawfrtm,/debt collectorfor.the cteditotÍn the
above-rcfetenced action. lY'e ate attempting to collect a debt and any infotmation obtained
from this communÍcation will be used for thatpurpose.
Case 3-19-12024-cjf       Doc 10     Filed 06/20/19 Entered 06/20/19 08:28:07                    Desc Main
                                     Document     Page 3 of 7


                           UNITE,D STATE,S BANKRUPTCY COURT
                       ITESTERN DISTRTCT OF WTSCONSIN (À4ADTSON)

In Re:   Tiana .lean CoIe aka Darden, Debtor.
                                                                Case No.         3-L9-L2O24-e,jf
                                                                Chapter              7




      MOTION FOR RELIEF FROM AUTOMATIC STAYAND ABANDONMENT



         Nationstar Mortgage LLC d/b / a as Mr. Cooper (hereinafter "Cteditor"), by its attotneys, Bass

&   Moglowsky, S.C., moves the Court, pursuânt         to 11 U.S.C. 362(d), for an order terminating,
annulling, modi$'ing, ot conditioning the stay imposed by 11 U.S.C. 362(a) of the U.S. Banknrptcy

Code, and furthet moves fot abandonment pursuant to 11 U.S.C. 554(b), and alleges as follows:

         1.     TtanaJean Cole aka Darden (reteinaftet "Debtor", ) filed   a   petition under Chapter 7 of

the U.S. Bankruptcy Code on June 12, 20L9, and Brenda L. Zeddun has been appointed trustee.

         2.      OnJanuary 75,201.6, Debtot, asTtanaJ. Cole, executed      a   Note for   a   loan of

ff144,620.00. Payments undet said Note ate secu:ed by a Mortgage encumbering certain real property

located at905 N. HIGH ST, FORT ATKINSON, \TISCONSIN 53538.                     ,4.   copy of the Note and

Mortgage will be filed via CM/ECF simultaneously with this Motion as Exhibit A. Copies of the

documents ate ava:tTable on request to counsel for the Creditor.

         3.     Debtor defaulted on said obligation.

         4.      Grounds fot relief from the automatic stay and abandonment putsuant to 11 U.S.C.

Sections 362 and 554þ) are:

         z.      Creditor has not been afforded adequate protection fot its intetest in the property in

that the Debtor has failed to pày the monthly contrâct payments when due, as follows:
Case 3-19-12024-cjf            Doc 10     Filed 06/20/19 Entered 06/20/19 08:28:07                   Desc Main
                                          Document     Page 4 of 7

  Number of From                   To          Principal      Escrow (if          Monthly            Total
  Missed                                       and            applicable)         Payment            Amounts
  Payments                                     Interest                           Amount
         a
         J             UU20r9      3lU20r9     690.44          307.36             997.80             2,993.40
         3            4lu20t9      6lv20r9     690.44            456.9t          1,r47.35            3,442.05


  Less post-petition partial payments (suspense balance):                                            ($   0.00)

                                                                                            Total: $6.435.45

In addition, monthiy payment obligations will continue to âccrue under the tetms of the Note.

          b.         The Debtor has no equity in the property. The estimated property value, according to

Debtor's Schedule         A/8, is $134,000.00.   See   Exhibit   8.,\s of June 17,2079,      the unpaid pdncipal

balance, together with accrued intetest, advances         þtopetty    taxes, insutance) and less suspense âccount


ot   pattsal balance paid, was fi1,42,991,.79. The property is not necessâry to an effective reotgatizafion.

          c.         According to the Statement of Intentions, the Debtor intends to surender the

property. See Exhibit C.

          5.         The Debtor is in possession of the property; futthet, Cteditor's interest in               said

property is decreasing in value.

          6.          Creditor requests that the Court also order that Rule 4001(a)(3) is not applicable,

allowing Creditor to immediately enforce and implement its ordet granting relief from the automatic

stay.

          7   .   Cteditor further requests that the trustee be ordeted to abandon the estate's intetest in the

encumbered property pursuant to 11 U.S.C. 554(b). For the reâsons set forth above, the encumbered

property is of inconsequential value to the estate.

          8.          Further, the Creditor requests thzt any order granting telief set forth that Cteditot may

take such actions with respect to the real ptoper|y                   set   fotth under applicable non-bankruptcy
                                                             ^s ^re
law, including foreclosure, modifications, shofi sales, deed in lieu, and other loss mitigation options.

          9.          Attached are redacted copies      of   any documents that support the claim, such           as


promissory note, purchase ordets, invoices, itemized statements of running accounts, contracts,
Case 3-19-12024-cjf         Doc 10    Filed 06/20/19 Entered 06/20/19 08:28:07            Desc Main
                                      Document     Page 5 of 7

judgments, mortgages, and security âgreements       in suppott of the right to   seek relief from the

automatic stay, and foreclose if necessary.

        10.       Creditor's costs and fees associated with this motion ate $931.00 [$750.00 fees and

$181.00 costsl.


        Dated: June20,2079.                             BASS & MOGLOì7SKY, S.C.,
                                                        Attorneys for Creditor



                                                        By
                                                                             G. Gentges

P. O. Address:
501 \X/est Northshote Dtive, Suite 300
Milwaukee, \Wisconsin 5321,7
Telephone: (414) 228-6700


FDCPA IYOTICE: Bass & Moglowsl<y, S.C. ís a law frtm/debt collectot fot the uedítot Ín the
above-rcfetenced actÍon. We ate attemptíng to collect a debt and any infotmation obtaíned
ftom this communication will be used fot thatputpose,
Case 3-19-12024-cjf      Doc 10          Filed 06/20/19 Entered 06/20/19 08:28:07         Desc Main
                                         Document     Page 6 of 7

                          UNITE,D ST.\TES B,{NKRUPTCY COURT
                      !øESTERN DTSTRTCT OF WTSCONSTN (À{ADTSON)

InRe: Tiana ,Iean CoIe aka Darden, Debtor
                                                               Case No. 3-L9-L2O24-e,jf
                                                               Chapter   7




                                         AFFIDAVIT OF SERVICE


STATE OF ìTISCONSIN             )
                                )   SS

MIL\øAUKEE COUNTY               )

        The undetsþed, being ftst duly sworn upon oath, says that on June 20,2079, yout afftant
served   copy of the annexed NOTICE OF MOTION FOR RELIEF F'ROM AUTOMATIC STAY
       ^
AND ABANDONMENT              on the attotney(s) andf or patties listed below electronically if the patty
âccepts electronic sewice through CM/ECF, or by mailing said copy to theit last known address, with
postage ptepaid and affønt's return address properþ placed on the envelope:

Tiana ,Iean Cole
L52L Commonwealth Dt., Apt.                     15
Fort Atkinson, liI 53538
ATL PARTIES ON ATTACHED T"ÍATLING MATRIX
Chad L. Schomburg
by cMlEcf
Brenda L. Zeddun
Chapter 7 Trustee by                CM/ECF


SUBSCRIBED and sv/orn to
befote me onJune 20,2079..

                                         $0r ARY
                                           aÐø@
                                                  F
Notary Pu                                  U B L \t
Milwaukee County, \X/isconsin
My Commission is permanent.                @
FDCPA NOTICE: Bass & Moglowsl<y, S.C. is a law frtm/debt collectot fot the uedítot in the
above-refetenced action, lV'e ate attempting to collect a debt and any infotmation obtained
from this commanication wiII be used for thatpurpose.
                        Case 3-19-12024-cjf               Doc 10         Filed 06/20/19 Entered 06/20/19 08:28:07                                    Desc Main
                                                                         Document     Page 7 of 7
Label Matrix            for local noticing                        A!torney                                                     Best Buy Çredít Services
0758-3                                                             501   ll,                 Drive    $300                     P0 Box 790441
Case 3-19-12024-cjf                                                                          7-{541                            Saint louis, U0 631?9-04{1
Western         District of      lfÍsconsin
Madíson
Mon             17 16:01:01 CDT 2019
       'Iun
Capital         One                                               Tiana ,Iean Cole                                             Departnent of tducation/Nelnet
Attn:       Bankruptcy                                             1521 Conmonwealth         Dr., Apt,          15             Attn:    Claims
Po Box 30285                                                      lort    Atkínson,    lil   53538-3121                        Po Box 82505
Salt lake City,              UT 84130-0285                                                                                     Lincoln,     NE 68501-2505




IRS    -    Çentralízed Insolvency Operations                      Internal    Revenue Service                                 (c),Dri'ffiS0N     COUNTY CTERI(   0F   COURT

P,0. Box         7346                                             Department     of the Treasury                               311 S    CENTER AVr

Philadelphia, PÀ 19101-?346                                        P.0. 8ox    ?3{6                                            ,TEFFERSoN    r¡r    53549-1799
                                                                  Philadelphia, PÀ 19101-7346



llr,   Cooper                                                     Nationstar Mortgage          LLC                             Personal Finance Co        ll
Attn:       Bankruptcy                                            d/b/a Mr. Cooper                                             2228    Hu¡neg Rd,

Po Box 619098                                                      8950 Cypress Waters Blvd                                    Ste. I
Dallas, TX ?5261-9098                                              Coppell, Tx 75019-{620                                      üanesville, l¡I       53545-0202




Chad       I'   Schonburg                                          SecreLary    of    Ireasury                                 Securities and Exchange Conr¡nission
Debt Advisors, S.C.                                                treasury Departmen!                                         175 }test          Boulevard
                                                                                                                                         'Jackson
2600 North Mayfair Road, Suite                ?00                  1500 Pennsylvania Avenue N.l{,                              SuitE 900
Milwaukee, lll 53226-1314                                          t{ashington, DC 20220-0001                                  Chicago,     I1    60604-2908




Slu¡nberland Furniture                                             Special Procedures Unit                                     Surnmit   Credit Union
1645 N Spring Street                                               I{isconsin DeparLnent of           Revenue                  Attn:    Bankruplcy
Beaver Dan,            I{I   53916-1194                            P0 Box 8901                                                 Po Box 80{6
                                                                   Madison,    tll   53?08-8901                                lfadison, I{I 53708-80{6



Synchrony Bank/Care Credil                                         U,S. Irustee's Office                                       llisconsin Departnent of          Revenue
Àttn:           Bankruptcy Dept                                    780 Regent Street, Suite               304                  Special Frocedures Unit
lo     Box 965060                                                  Madison,    lll   53715-2635                                P.0, Box 8901
Orlando,          Ft   32896-5060                                                                                              liladison,   lll   53708-8901




Brenda          L,   Zeddun
Law     Advisors, S.C.
2801       International Lane, Suite          205
lladison,         tll 5370{-3152




                                                    Addresses narked   (c) above for the following entity/entities were corrected
                                                        as required by the     USPS   Locatable Address Convergion Syste¡n (IÀCS).



,Iefferson County Clerk of Cour!                                   End of label Matríx
320 S Main St                                                      MaiIabIe recípienls               2l
,lefferson,           lfi 53549-1799                               Bypassed     recipients            0

                                                                   lotal                             2L
